Citation Nr: 1747454	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1975, and from November 1986 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a general anxiety disorder with depression, claimed as PTSD. 

In August 2015, the Board expanded the Veteran's claim to encompass all current psychiatric disabilities regardless of diagnosis.  This decision also granted service connection for a general anxiety disorder with depression.  The issue of entitlement to service connection for PTSD was remanded for additional development.

The RO implemented the Board's grant of service connection in an August 2015 rating decision.  Although this decision listed the issue as "service connection for generalized anxiety disorder with depression," the analysis indicated that the Veteran's PTSD had also been granted service connection.  Further, the rating codesheet noted that the Veteran's psychiatric disabilities were being rated under the Diagnostic Code for PTSD (9411).  Although the Veteran did not disagree with this decision within one year, the RO issued a Supplemental Statement of the Case in October 2015 which listed the issue on appeal as "Entitlement to service connection in excess of 70 percent for an acquired psychiatric disability, to include generalized anxiety disorder with depression and post-traumatic stress disorder." 


FINDING OF FACT

In August 2015, the Board remanded the issue of entitlement to service connection for PTSD; this issue was granted by the RO in an August 2015 rating decision and a 70 percent disability rating was assigned.  The Veteran did not indicate his disagreement with the RO's decision within one year.






CONCLUSION OF LAW

There remains no appeal currently pending before the Board.  38 U.S.C. §§ 5107(a), 7104, 7105 (2014); 38 C.F.R. §§ 38 C.F.R. § 20.102, 20.200, 20.201, 20.202, 20.302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As referenced in the Introduction, the Board remanded the issue of entitlement to service connection for PTSD in August 2015 and this issue was granted by the RO in a rating decision issued later that month.  The record does not indicate that the Board's decision was appealed to the United States Court of Appeals for Veterans Claims (the Court) or that the Veteran filed a timely Notice of Disagreement with the disability ratings assigned in the RO's decision.  A review of the claims file indicates that the Veteran has not perfected an appeal of any other issue or that he has a claim currently pending at the RO. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C. § 7104 (2014); 38 C.F.R. §§ 19.4, 20.101 (2016).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In this case, the Board concludes that there is no appeal pending before it.  The Veteran was notified of the RO's August 2015 decision in a September 2015 letter and did not initiate an appeal within one year.  Accordingly, because the Board lacks jurisdiction to adjudicate the issue recertified by the RO and this appeal must be dismissed. 

ORDER

The appeal of the denial of service connection for PTSD is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


